ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_01_FR.txt.                                                                                                 340




                                 OPINION DISSIDENTE COMMUNE
                              DE Mme LA JUGE XUE, VICE-­PRÉSIDENTE,
                          Mme LA JUGE SEBUTINDE, M. LE JUGE ROBINSON
                                  ET M. LE JUGE AD HOC KATEKA

                 [Traduction]

                    Compétence en vertu de la convention des Nations Unies contre la criminalité
                 transnationale organisée (­ci-après, la « convention de Palerme ») — Différend
                 concernant l’interprétation ou l’application de la convention de Palerme — Empire
                 exercé de manière générale par le paragraphe 1 de l’article 4 de la convention de
                 Palerme — Valeur distincte du principe de l’égalité souveraine des Etats —
                 Paragraphe 1 de l’article 4 n’étant pas rendu inopérant par d’autres dispositions de
                 la convention renvoyant au droit interne le règlement de certaines questions —
                 Egalité souveraine des Etats dans d’autres instruments internationaux — Par in
                 parem non habet imperium — Lien intrinsèque avec les règles internationales
                 coutumières relatives aux immunités de l’Etat étranger — Principe fixant des
                 limites à l’exécution d’autres obligations découlant de la convention de Palerme —
                 Articles 6, 11, 12, 14, 15 et 18 — Nécessité d’exécuter les obligations dans le
                 respect du principe de l’égalité souveraine — Cour compétente.
                    Convention de Palerme — Compétence ratione materiae — Objet du
                 différend — Détermination objective faisant partie intégrante de la fonction
                 judiciaire de la Cour — Cour n’ayant pas délimité précisément l’objet du
                 différend.


                                               table des matières

                                                                                         Paragraphes

                     I. Objet du différend                                                     7-14
                     II. Champ d’application et objet de la convention                        15-17
                 III. Interprétation de l’obligation découlant du paragraphe 1
                      de l’article 4                                                          18-44
                 IV. Instruments internationaux pertinents                                    45-49
                     V. Empire exercé de manière générale par le paragraphe 1 de
                        l’article 4 sur les autres dispositions                               50-57
                 VI. Articles invoqués par la Guinée équatoriale pour établir
                     l’existence d’un différend entre les Parties au sujet de
                     la convention de Palerme                                                 58-70
                 Conclusion                                                                   71-74



                                                                                                  52




5 CIJ1142.indb 101                                                                                      21/02/19 15:44

                           immunités et procédures pénales (op. diss. comm.)             341

                   1. C’est à grand regret que nous avons voté contre la conclusion figu-
                 rant au point 1 du paragraphe 154 de l’arrêt. Dans le présent exposé de
                 notre opinion dissidente commune, nous expliquons le raisonnement juri-
                 dique qui sous-tend notre vote. En particulier, nous sommes en désaccord
                 avec la constatation à laquelle est parvenue la majorité au paragraphe 102
                 de l’arrêt, où il est indiqué que
                     « l’aspect du différend opposant les Parties au sujet de l’immunité
                     invoquée en faveur du vice-­     président équato-­  guinéen et de
                     ­l’immunité de toute mesure de contrainte invoquée en faveur de l’im-
                      meuble sis au 42 avenue Foch à Paris en tant que bien d’Etat ne
                      concerne pas l’interprétation ou l’application de la convention de
                      Palerme »,
                 ce qui a conduit la Cour à conclure qu’elle n’a pas compétence sur la base
                 de l’article 35 de cette convention pour connaître de la demande de la
                 Guinée équatoriale. Les vues exprimées dans le présent exposé ne reflètent
                 en aucune façon nos opinions respectives sur le fond de l’affaire.
                    2. Nous ne pouvons nous associer à la décision de la majorité pour les
                 quatre raisons ­ci-après.
                    3. Premièrement, nous sommes d’avis que la majorité n’a pas reconnu
                 l’empire exercé de manière générale par le paragraphe 1 de l’article 4 de la
                 convention de Palerme, en particulier le principe de l’égalité souveraine.
                 La prescription qui y est énoncée, à savoir que les Etats parties exécutent
                 leurs obligations au titre de la convention d’une manière compatible avec
                 ledit principe, imprègne l’ensemble de la convention et influe sur chacune
                 des obligations que c­elle-ci impose aux Etats parties. Ces prévisions ne
                 sont rendues inopérantes par aucune autre disposition de la convention,
                 pas même celles qui laissent au droit interne le soin de régler certaines
                 questions.
                    4. Deuxièmement, la majorité considère à tort que les trois principes
                 visés au paragraphe 1 de l’article 4 constituent à certains égards un tout ;
                 or, selon nous, chacun de ces principes, à sa manière propre, a un effet
                 distinct pour l’interprétation et l’application de la convention. Ce faisant,
                 la majorité a méconnu que le principe de l’égalité souveraine des Etats est
                 un principe autonome dont l’incidence sur l’interprétation et l’application
                 de la convention diffère ou vient en sus de celle des deux autres principes,
                 à savoir les principes de l’intégrité territoriale des Etats et de la non-­
                 intervention dans les affaires intérieures des autres Etats.
                    5. Troisièmement, la conclusion de la majorité, selon qui les questions
                 liées aux immunités alléguées du vice-­président de la Guinée équatoriale
                 et de l’immeuble sis au 42 avenue Foch en tant que propriété de l’Etat ne
                 sont pas susceptibles d’entrer dans les prévisions de la convention de
                 Palerme, prive le principe de l’égalité souveraine des Etats de l’effet qu’il
                 convient de lui donner dans des affaires posant des questions relatives aux
                 immunités de juridiction pénale étrangère des hauts représentants de
                 l’Etat et des biens de l’Etat en vertu de la convention. Cette conclusion
                 n’est pas conforme aux règles de l’interprétation des traités.

                                                                                          53




5 CIJ1142.indb 103                                                                               21/02/19 15:44

                           immunités et procédures pénales (op. diss. comm.)               342

                    6. Quatrièmement, la majorité a recensé diverses questions sur les-
                 quelles les vues des Parties divergent, mais n’a pas délimité précisément
                 l’objet du différend. Les éléments et pièces dont la Cour est saisie montrent
                 que les Parties sont manifestement divisées par la question qui, selon
                 nous, constitue l’objet du différend au titre de la convention de Palerme.
                 Cette question est celle de savoir si la France, lorsqu’elle a engagé des
                 poursuites contre le vice-­président de la Guinée équatoriale pour l’infrac-
                 tion de blanchiment d’argent et pris des mesures de contrainte visant l’im-
                 meuble sis au 42 avenue Foch à Paris, que la Guinée équatoriale considère
                 comme un bien de l’Etat, a agi dans le respect des principes de l’égalité
                 souveraine, de l’intégrité territoriale et de la non-­intervention dans les
                 affaires intérieures d’autres Etats. A notre avis, ce différend concerne sans
                 conteste l’interprétation et l’application de la convention de Palerme au
                 sens de son article 35.


                                           I. Objet du différend

                    7. Dans l’ordonnance en indication de mesures conservatoires qu’elle a
                 rendue le 7 décembre 2016, la Cour a déterminé prima facie que le diffé-
                 rend allégué entre les Parties portait sur le point de savoir si le vice-­
                 président équato-­  guinéen bénéficiait en droit international coutumier
                 d’une immunité ratione personae et, dans l’affirmative, si la France y avait
                 porté atteinte en engageant des poursuites contre lui (voir Immunités et
                 procédures pénales (Guinée équatoriale c. France), mesures conservatoires,
                 ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1160, par. 49).
                    8. A ce stade des exceptions préliminaires, au lieu de déterminer préci-
                 sément l’objet du différend, la majorité a mentionné une série de demandes
                 sur lesquelles les Parties ont des points de vue divergents, ce qui ne permet
                 pas de savoir s’il y a un seul différend recouvrant trois aspects ou trois
                 différends distincts. L’arrêt se contente d’énoncer ce qui suit en son para-
                 graphe 68:
                        « L’aspect du différend à l’égard duquel la Guinée équatoriale
                     invoque la convention de Palerme comme base de compétence
                     concerne différentes demandes sur lesquelles les Parties ont présenté
                     des vues divergentes dans leurs écritures et plaidoiries. Les Parties
                     s’opposent, premièrement, sur le fait de savoir si, en conséquence des
                     principes de l’égalité souveraine et de la non-­intervention dans les
                     affaires intérieures d’autres Etats, tels que visés à l’article 4 de ladite
                     convention, M. Teodoro Nguema Obiang Mangue, en tant que vice-­
                     président de la Guinée équatoriale chargé de la défense nationale et
                     de la sécurité de l’Etat, jouit de l’immunité de juridiction pénale
                     étrangère. Deuxièmement, leurs vues divergent sur la question de
                     savoir si, en conséquence des principes visés dans cette même dispo-
                     sition, l’immeuble sis au 42 avenue Foch à Paris jouit de l’immunité
                     des mesures de contrainte. Troisièmement, elles sont en désaccord

                                                                                            54




5 CIJ1142.indb 105                                                                                 21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)              343

                     sur la question de savoir si, en établissant sa compétence sur les
                     infractions principales associées à l’infraction de blanchiment
                     d’argent, la France a outrepassé sa compétence pénale et manqué à
                     l’obligation conventionnelle lui incombant en vertu de l’article 4 de
                     la convention de Palerme, lu conjointement avec les articles 6 et 15
                     de cet instrument. »
                    9. De plus, en le divisant en demandes distinctes, la Cour ne s’est pas
                 acquittée de son obligation d’établir objectivement le différend en circons-
                 crivant le véritable problème. Cela est d’autant plus préoccupant que
                 « [c]ette détermination fait partie intégrante de la fonction judiciaire de la
                 Cour » (voir Différend territorial et maritime (Nicaragua c. Colombie),
                 exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 874, par. 138).
                 L’approche de la majorité crée une incertitude, sinon une confusion,
                 quant à ce qui constitue le différend en l’espèce. A ce stade de la procé-
                 dure, du fait qu’elle n’a pas déterminé précisément l’objet du différend en
                 cernant le véritable problème en cause, la majorité n’a pas défini ou a
                 évité de définir les critères permettant de déterminer si le différend entre
                 dans les prévisions de la convention de Palerme.
                    10. Selon sa jurisprudence, la Cour doit « établir objectivement » l’ob-
                 jet d’un différend en se fondant sur la requête, les arguments, conclusions
                 finales et déclarations publiques des parties et sur tout autre élément per-
                 tinent. La Cour a souligné qu’elle procède en « circonscri[vant] le véritable
                 problème en cause et … [en] précis[ant] l’objet de la demande » (Obliga-
                 tion de négocier un accès à l’océan Pacifique (Bolivie c. Chili), exception
                 préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 602, par. 26). Dans le cas
                 d’espèce, les Parties ont fait expressément référence à l’applicabilité de
                 l’article 4 de la convention de Palerme.

                    11. Après examen de la requête, des arguments des Parties, des conclu-
                 sions finales et de tous les éléments pertinents dont la Cour était saisie,
                 nous pouvons déterminer que l’objet du différend est le point de savoir si
                 la France, en engageant des poursuites contre le vice-­président de la Gui-
                 née équatoriale pour l’infraction de blanchiment d’argent et en prenant
                 des mesures de contrainte visant des biens appartenant à l’Etat équato-­
                 guinéen, a agi dans le respect des principes de l’égalité souveraine, de l’in-
                 tégrité territoriale et de la non-­intervention dans les affaires intérieures
                 d’autres Etats. C’est sur la base de ce différend que la Cour décidera
                 notamment, sur le fond, si la manière dont la France s’est acquittée de ses
                 obligations au titre de la convention de Palerme est compatible avec le
                 respect du principe de l’égalité souveraine des Etats, énoncé au para-
                 graphe 1 de l’article 4 de cet instrument. A notre avis, ce différend entre
                 dans les prévisions de la convention de Palerme et satisfait à la condition
                 de compétence que c­ elle-ci énonce au paragraphe 2 de son article 35.
                    12. La majorité estime que les demandes sur lesquelles les Parties ont
                 des vues divergentes ne sont pas susceptibles d’entrer dans les prévisions
                 de la convention et, partant, que la Cour n’a pas compétence sur la base

                                                                                            55




5 CIJ1142.indb 107                                                                                21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)              344

                 de l’article 35 de la convention de Palerme, la principale raison en étant
                 qu’aucune disposition de cette convention ne fait expressément référence
                 aux règles coutumières de l’immunité. Nous ne sommes pas d’accord avec
                 cette conclusion.
                    13. Dans la pratique juridique internationale, il n’est pas rare que,
                 dans le cadre de l’interprétation et de l’application d’une convention
                 internationale, des règles du droit international coutumier ou des normes
                 du droit international général puissent devenir applicables même si elles
                 ne sont pas mentionnées expressément dans la convention en question.
                 Un différend qui en résulte est et demeure un différend relatif à un traité.
                 Par exemple, dans une affaire concernant la protection diplomatique, un
                 différend peut surgir sur la question de savoir si les recours internes ont
                 été épuisés. Même si le traité en question ne fait pas référence à l’épuise-
                 ment de ces recours, cette règle coutumière interviendrait néanmoins
                 nécessairement dans le contexte de son interprétation et de son applica-
                 tion. Dans l’affaire de l’Elettronica Sicula, les Etats-Unis d’Amérique
                 avaient cherché à prendre à leur compte une demande de protection
                 diplomatique soumise au nom de deux sociétés américaines. Toutefois,
                 l’Italie a contesté la recevabilité de l’affaire au motif que ces sociétés
                 n’avaient pas épuisé les recours internes qui leur étaient ouverts sur son
                 territoire avant que les Etats-Unis ne saisissent la Cour. C ­ eux-ci ont fait
                 valoir que la règle de l’épuisement des recours internes n’était pas appli-
                 cable en l’espèce car l’article XXVI, clause compromissoire du traité
                 d’amitié, de commerce et de navigation de 1948 entre l’Italie et les Etats-
                 Unis d’Amérique (­ci-après, « le traité de 1948 »), n’y faisait pas expressé-
                 ment référence. Les Etats-Unis ont ainsi soutenu que, si elles avaient eu
                 l’intention d’appliquer cette règle, les parties au traité de 1948 auraient
                 employé des termes exprès à cet effet dans l’article XXVI. A cet égard, ils
                 ont aussi mentionné l’accord de coopération économique conclu la même
                 année entre les mêmes parties, qui prévoyait expressément qu’aucun des
                 deux gouvernements ne ferait sienne une réclamation au titre de l’accord
                 tant que son ressortissant n’aurait pas épuisé les recours dont il disposait
                 devant les instances administratives et judiciaires du pays où était née la
                 réclamation. La Chambre de la Cour a rejeté l’argument des Etats-Unis
                 et déclaré :
                        « La Chambre ne doute pas que les parties à un traité peuvent
                     convenir, dans son texte, soit que la règle de l’épuisement des recours
                     internes ne s’appliquera pas aux demandes fondées sur de prétendues
                     violations de ce traité, soit confirmer qu’elle s’appliquera. Mais la
                     Chambre ne saurait accepter qu’on considère qu’un principe impor-
                     tant du droit international coutumier a été tacitement écarté sans
                     que l’intention de l’écarter soit verbalement précisée. » (Elettronica
                     Sicula S.p.A. (ELSI) (Etats-Unis d’Amérique c. Italie), arrêt, C.I.J.
                     Recueil 1989, p. 42, par. 50.)
                   14. Après l’affaire de l’Elettronica Sicula, l’on ne saurait, dans le cas
                 d’espèce, renoncer aux importantes règles coutumières relatives à l’immu-

                                                                                            56




5 CIJ1142.indb 109                                                                                21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)              345

                 nité de l’Etat étranger, qu’emporte nécessairement le principe de l’égalité
                 souveraine des Etats mentionné au paragraphe 1 de l’article 4 de la
                 convention de Palerme, « sans que l’intention de [les] écarter soit verbale-
                 ment précisée ». L’article 4 de la convention de Palerme est une clause
                 normative comportant des obligations conventionnelles spécifiques.
                 Comme on le verra plus loin, les violations alléguées de cet article relèvent
                 directement du champ d’application de l’article 35 de la convention et,
                 par suite, de la compétence de la Cour ratione materiae.


                           II. Champ d’application et objet de la convention

                    15. Pour déterminer si le différend entre les Parties entre dans les prévi-
                 sions de la convention de Palerme, la majorité avance trois raisons ayant
                 trait au champ d’application et à l’objet de la convention qui fondent le
                 rejet de la demande de la Guinée équatoriale. Premièrement, elle est d’avis
                 que, étant donné qu’il ne fait pas expressément référence aux règles du
                 droit international coutumier, l’article 4 n’impose pas aux Etats parties
                 l’obligation de se comporter d’une manière compatible avec les nom-
                 breuses règles de droit international qui protègent la souveraineté en géné-
                 ral, ainsi qu’avec toutes les conditions dont ces règles sont assorties. La
                 majorité affirme également que l’article 4 se contente de renvoyer à des
                 principes généraux du droit international. Deuxièmement, aucune des dis-
                 positions de la convention ne se rapporte expressément aux immunités des
                 Etats et de leurs agents. Troisièmement, la convention a pour objet et pour
                 but de promouvoir la coopération afin de prévenir et de combattre plus
                 efficacement la criminalité transnationale organisée. L’interprétation de
                 l’article 4 selon laquelle les règles coutumières relatives à l’immunité des
                 Etats seraient incorporées dans la convention en tant qu’obligations
                 conventionnelles, comme l’a fait valoir la Guinée équatoriale, est sans rap-
                 port avec l’objet et le but déclarés de l’instrument en question. Comme
                 nous le verrons plus loin, ces raisons n’emportent pas la conviction.
                    16. Aux termes de l’article premier de la convention de Palerme,
                 « [l]’objet de la présente [c]onvention est de promouvoir la coopération
                 afin de prévenir et de combattre plus efficacement la criminalité transna-
                 tionale organisée ». Pour atteindre cet objectif, la convention fait obliga-
                 tion aux Etats parties d’incriminer et de poursuivre certains actes, d’établir
                 leur compétence à l’égard de certaines infractions, d’extrader des per-
                 sonnes soupçonnées de certaines infractions, de s’accorder une entraide
                 judiciaire et, de manière générale, de coopérer entre eux « en vue de ren-
                 forcer l’efficacité de la détection et de la répression » de la criminalité
                 transnationale organisée. C’est dans le contexte de ce cadre de coopéra-
                 tion que l’article 4 a été adopté, comme suit:
                                     « Article 4. Protection de la souveraineté
                       1. Les Etats Parties exécutent leurs obligations au titre de la pré-
                     sente [c]onvention d’une manière compatible avec les principes de

                                                                                            57




5 CIJ1142.indb 111                                                                                21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)               346

                     l’égalité souveraine et de l’intégrité territoriale des Etats et avec celui
                     de la non-­intervention dans les affaires intérieures d’autres Etats.
                        2. Aucune disposition de la présente [c]onvention n’habilite un
                     Etat Partie à exercer sur le territoire d’un autre Etat une compétence
                     et des fonctions qui sont exclusivement réservées aux autorités de cet
                     autre Etat par son droit interne. »
                    17. La relation entre le principe de l’égalité souveraine des Etats, dont
                 découlent les règles relatives à l’immunité de l’Etat, et le but de la conven-
                 tion est évidente : la coopération que la convention de Palerme cherche à
                 instaurer entre les Etats parties doit être fondée sur le respect mutuel de
                 la souveraineté des uns et des autres, conformément au droit internatio-
                 nal. Une telle coopération serait mise en échec si, dans le cadre de la pré-
                 vention et de la répression de la criminalité transnationale organisée, des
                 personnes de haut rang ayant droit à des immunités juridictionnelles
                 étaient poursuivies dans un Etat étranger. Il en irait de même si des biens
                 de l’Etat jouissant de l’immunité des mesures de contrainte étaient confis-
                 qués par un Etat étranger dans le cadre de la répression de l’infraction de
                 blanchiment d’argent. De telles actions provoqueraient probablement des
                 représailles de la part de l’Etat qui en fait l’objet et seraient perçues par
                 d’autres Etats parties comme compromettant la coopération internatio-
                 nale, ce qui est contraire à l’objet et au but de la convention. La référence
                 au principe de l’égalité souveraine figurant au paragraphe 1 de l’article 4
                 est donc indispensable au bon fonctionnement du système de coopération
                 établi par la convention, et l’interprétation que la majorité a faite de cette
                 disposition risque de dissuader les Etats de coopérer entre eux.

                             III. Interprétation de l’obligation découlant
                                     du paragraphe 1 de l’article 4

                     18. La majorité a donné une interprétation assez étroite du sens du
                  paragraphe 1 de l’article 4. Elle méconnaît la portée du principe de l’éga-
                 lité souveraine des Etats dans le contexte de la présente espèce. Son
                 approche porte à croire que, selon elle, les dispositions du paragraphe 1
                 de l’article 4 sont limitées par celles du paragraphe 2 du même article, qui
                 mettent l’accent sur le principe de non-­intervention. Etant donné que ni
                 cet article, ni l’instrument dans son ensemble ne mentionnent les règles
                 coutumières relatives aux immunités, la majorité conclut que la conven-
                 tion ne traite pas de la question des immunités. En conséquence, sa
                 ­position est que les règles coutumières relatives à l’immunité de l’Etat
                  sont sans rapport avec l’objet de la convention, qui est de promouvoir la
                  coopération afin de prévenir et de combattre plus efficacement la crimi­
                  nalité transnationale organisée.
                     19. Cette interprétation est discutable. Aux termes du paragraphe 1 de
                  l’article 4, parmi les trois principes mentionnés, celui de l’égalité souve-
                  raine a un effet et une fonction distincts dans le contexte particulier de la
                  convention de Palerme.

                                                                                             58




5 CIJ1142.indb 113                                                                                 21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                 347

                    20. A la Conférence de San Francisco, l’expression « égalité souveraine »
                 figurant au paragraphe 1 de l’article 2 de la Charte des Nations Unies a été
                 adoptée en tant que « terme nouveau » dénotant, selon une déclaration inter-
                 prétative, i) que les Etats sont juridiquement égaux ; ii) qu’ils jouissent des
                 droits inhérents à la pleine souveraineté ; iii) que la personnalité de l’Etat est
                 respectée, ainsi que son intégrité territoriale et son indépendance politique ;
                 iv) que l’Etat doit, conformément à l’ordre international, s’acquitter scrupu-
                 leusement de ses obligations et devoirs internationaux (voir Bruno Simma et
                 al. (dir. publ.), The Charter of the United Nations: A Commentary, troisième
                 édition, Oxford University Press, 2012, p. 153, note de bas de page 115).
                    21. Depuis lors, il est apparu clairement que l’expression « égalité souve-
                 raine des Etats », qui vise principalement à mettre l’accent sur le droit à
                 l’égalité juridique pour tous les Etats, recouvre plusieurs éléments spécifiques.
                    22. La résolution 2625 adoptée en 1970 par l’Assemblée générale des
                 Nations Unies, intitulée déclaration relative aux principes du droit inter-
                 national touchant les relations amicales et la coopération entre les Etats
                 (­
                  ci-après, la « déclaration relative aux relations amicales »), reconnue
                 comme reflétant le droit international coutumier, recense six éléments
                 inclus dans le principe de l’égalité souveraine des Etats, à savoir :
                 a) les Etats sont juridiquement égaux ;
                 b) chaque Etat jouit des droits inhérents à la pleine souveraineté ;
                 c) chaque Etat a le devoir de respecter la personnalité des autres Etats ;
                 d) l’intégrité territoriale et l’indépendance politique de l’Etat sont
                    inviolables ;
                 e) chaque Etat a le droit de choisir et de développer librement son système
                    politique, social, économique et culturel ;
                 f) chaque Etat a le devoir de s’acquitter pleinement et de bonne foi de ses
                    obligations internationales et de vivre en paix avec les autres Etats.
                    Les deux éléments supplémentaires sont les points d) et e) ­ci-­dessus.
                 Plus intéressant encore, la déclaration prévoit en tant qu’obligation dis-
                 tincte des dispositions relatives au devoir de ne pas intervenir dans les
                 affaires relevant de la compétence nationale d’un Etat, conformément à la
                 Charte des Nations Unies.
                    23. Plusieurs points peuvent être soulevés au sujet du traitement du
                 principe de l’égalité souveraine des Etats dans la déclaration interpréta-
                 tive de 1945 et la déclaration relative aux relations amicales. Tout d’abord,
                 la jouissance par chaque Etat des droits inhérents à la pleine souveraineté,
                 d’une part, et l’inviolabilité de l’intégrité territoriale et de l’indépendance
                 politique des Etats, de l’autre, sont présentées comme des éléments dis-
                 tincts. Ensuite, bien que la déclaration relative aux relations amicales ne
                 prévoie ni ne mentionne expressément l’immunité de l’Etat, les éléments
                 selon lesquels les Etats sont juridiquement égaux et jouissent des droits
                 inhérents à la pleine souveraineté, communs aux deux instruments,
                 donnent lieu à des immunités souveraines devant les tribunaux étrangers.
                 Enfin, l’immunité de l’Etat est la quintessence d’une règle du droit inter-
                 national coutumier qui reflète le principe de l’égalité souveraine des Etats.

                                                                                                59




5 CIJ1142.indb 115                                                                                    21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)             348

                    24. La notion qui prévaut dans le principe de l’égalité souveraine est
                 l’égalité des Etats en tant que membres de la communauté internationale.
                 Le lien intrinsèque entre les règles de l’immunité de l’Etat et le principe de
                 l’égalité souveraine a été confirmé à maintes reprises dans le cadre du pro-
                 cessus de développement progressif et de codification de la Commission du
                 droit international (voir, par exemple, le commentaire de l’article 5 du pro-
                 jet d’articles relatif aux immunités juridictionnelles des Etats et de leurs
                 biens, Annuaire de la Commission du droit international (­ci-après, ACDI),
                 1991, vol. II (deuxième partie), p. 23; commentaire du projet d’article 6
                 adopté provisoirement par la Commission du droit international à sa
                 trente‑deuxième session, ACDI, 1980, vol. II (deuxième partie), p. 210
                 à 225). Dans son commentaire de l’article 4 du projet d’articles sur l’immu-
                 nité de juridiction pénale étrangère des représentants de l’Etat, la Commis-
                 sion du droit international a indiqué que « l’objectif que vise l’immunité
                 ratione personae… a trait … à la protection de l’égalité souveraine de
                 l’Etat » (commentaire du projet d’article 4 adopté ­provisoirement par la
                 Commission du droit international à sa soixante‑cinquième session, Docu-
                 ments officiels de l’Assemblée générale, soixante-­cinquième session, supplé-
                 ment n °10 (Nations Unies, doc. A/68/10), p. 71, par. 6).
                    25. Cette position est aussi réaffirmée par des décisions judiciaires.
                 Dans l’affaire relative aux Immunités juridictionnelles de l’Etat (Allemagne
                 c. Italie ; Grèce (intervenant)), la Cour a dit que la règle de l’immunité de
                 l’Etat « procède du principe de l’égalité souveraine des Etats qui, ainsi que
                 cela ressort clairement du paragraphe 1 de l’article 2 de la Charte …, est
                 l’un des principes fondamentaux de l’ordre juridique international »
                 (Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (interve-
                 nant)), arrêt, C.I.J. Recueil 2012 (I), p. 123, par. 57). Qui plus est, la
                 Cour européenne des droits de l’homme (CEDH) a noté, en l’affaire
                 Al‑Adsani, que « l’immunité des Etats souverains est un concept de droit
                 international, issu du principe par in parem non habet imperium, en vertu
                 duquel un Etat ne peut être soumis à la juridiction d’un autre Etat » (Al-­
                 Adsani c. Royaume-Uni, requête no 35763/97, [2001] CEDH 752, arrêt du
                 21 novembre 2001, p. 17, par. 54). De fait, l’adage latin par in parem non
                 habet imperium signifie littéralement que des égaux ne peuvent exercer
                 leur souveraineté l’un sur l’autre. Il existe donc une relation à la fois
                 intrinsèque et symbolique entre la règle de l’immunité de l’Etat étranger
                 et le principe de l’égalité souveraine des Etats.
                    26. Un autre problème lié à l’interprétation que la majorité fait du
                 paragraphe 1 de l’article 4 tient au sens de l’expression « d’une manière
                 compatible avec ». De l’avis de la majorité, le paragraphe 1 de l’article 4
                 ne saurait être compris comme imposant « aux Etats parties, par sa réfé-
                 rence à l’égalité souveraine, l’obligation de se comporter d’une manière
                 compatible avec les nombreuses règles de droit international qui pro-
                 tègent la souveraineté en général, ainsi qu’avec toutes les conditions dont
                 ces règles sont assorties ». Cette interprétation ne prend pas acte du lien
                 entre l’essence de ce principe et la manière dont les Etats parties s’ac-
                 quittent de leurs obligations conventionnelles.

                                                                                           60




5 CIJ1142.indb 117                                                                                21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                349

                    27. Une telle interprétation est erronée à deux égards. En premier lieu,
                 le principe de l’égalité souveraine, au côté des deux autres principes, n’est
                 pas seulement un principe général figurant dans la convention, mais une
                 exigence de fond qui fixe les limites que les Etats parties doivent respecter
                 dans l’exécution de leurs obligations conventionnelles. Ce que recouvre ce
                 principe, comme nous l’avons vu plus haut, n’est pas déterminé par les
                 dispositions conventionnelles en tant que telles, mais par le droit interna-
                 tional général, en ce compris les règles pertinentes du droit international
                 coutumier. L’expression « d’une manière compatible avec » impose aux
                 Etats parties l’obligation de s’acquitter d’une manière particulière des
                 obligations découlant de la convention. Surtout, cette exigence ne porte
                 pas sur certaines obligations découlant de la convention, mais sur la tota-
                 lité d’entre elles. Autrement dit, il s’agit d’une exigence conventionnelle.
                 Ce n’est qu’au stade du fond que l’on peut déterminer si la manière dont
                 un Etat partie s’est acquitté de ses obligations conventionnelles au titre de
                 la convention de Palerme est compatible avec le principe de l’égalité sou-
                 veraine, en examinant les actes spécifiques qui font l’objet de la plainte à
                 la lumière de ce principe. Et c’est exactement ce que la Guinée équato-
                 riale, dans sa requête, a prié la Cour de faire.
                    28. En second lieu, l’immunité de l’Etat, tout comme l’immunité accor-
                 dée aux ambassadeurs et aux membres d’une mission diplomatique, est de
                 nature juridictionnelle. Les Etats souverains jouissent de l’immunité devant
                 les juridictions des autres Etats. Lorsque des représentants de haut rang
                 d’un Etat sont poursuivis sur le territoire d’un autre Etat, ou lorsque des
                 biens appartenant à un Etat et situés sur le territoire d’un autre Etat font
                 l’objet d’un différend ou sont susceptibles d’être saisis ou confisqués, des
                 questions relatives à l’immunité de l’Etat se posent. En d’autres termes, si
                 des poursuites pénales peuvent être engagées contre une personne qui a
                 droit à l’immunité en vertu du droit international, ou si des mesures de
                 contrainte peuvent viser des biens d’un Etat étranger sans le consentement
                 de cet Etat, l’Etat poursuivant devrait s’abstenir d’engager de telles pour-
                 suites et d’imposer de telles mesures. A défaut, son attitude serait considé-
                 rée comme incompatible avec le principe de l’égalité souveraine des Etats.
                 Ce lien intrinsèque entre le principe de l’égalité souveraine et les règles de
                 l’immunité de l’Etat n’est peut-être pas expressément reflété dans le para-
                 graphe 1 de l’article 4 de la convention de Palerme, tout comme, dans l’af-
                 faire de l’Elettronica Sicula, le traité de 1948 ne liait pas expressément la
                 protection diplomatique à la règle coutumière de l’épuisement des recours
                 internes. C’est ainsi que le paragraphe 1 de l’article 4 garantit que la manière
                 dont les obligations conventionnelles sont exécutées peut être utilement
                 examinée à la lumière des principes énoncés à l’article 4 de la convention.
                    29. Il ne fait aucun doute que les rédacteurs de la convention considé-
                 raient que, s’ils se recoupaient, les trois principes cités au paragraphe 1 de
                 l’article 4 remplissaient néanmoins des fonctions différentes ; dans le cas
                 contraire, ils n’en auraient retenu qu’un, par exemple celui de l’égalité sou-
                 veraine, ou celui de l’intégrité territoriale, ou celui de la non-­intervention.
                 Ce sont ces deux derniers principes qui offrent la plus grande protection

                                                                                              61




5 CIJ1142.indb 119                                                                                  21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                350

                   contre l’intervention sur le territoire d’un autre Etat. Il s’ensuit que l’ex-
                 pression « égalité souveraine » a une signification qui diffère ou vient en sus
                   de celle des deux autres principes. Dans le cadre de la coopération interna-
                 tionale contre la criminalité transnationale organisée, un Etat partie doit,
                 pour respecter le principe de l’égalité souveraine, s’abstenir d’exercer sa
                 compétence, qu’elle soit judiciaire ou administrative, chaque fois que les
                 règles de l’immunité de l’Etat deviennent applicables. Cette exigence s’ap-
                 plique tant à la compétence territoriale qu’à la compétence personnelle.
                      30. Il convient de commenter ici l’observation de la majorité, selon qui
                 les principes énoncés au paragraphe 1 de l’article 4 ne sauraient être com-
                 pris comme imposant « aux Etats parties, par sa référence à l’égalité sou-
                 veraine, l’obligation de se comporter d’une manière compatible avec les
                 nombreuses règles de droit international qui protègent la souveraineté en
                 général, ainsi qu’avec toutes les conditions dont ces règles sont assorties ».
                 Il va sans dire que l’on ne saurait prétendre que les trois principes ont cet
                 effet. Leur effet est plutôt que seules les règles du droit international cou-
                 tumier qui sont pertinentes pour l’interprétation et l’application de la
                 convention deviennent applicables en tant que règles conventionnelles. En
                 particulier, en vertu du principe de l’égalité souveraine des Etats, les règles
                 coutumières relatives à l’immunité de l’Etat étranger sont incorporées
                 dans la convention car la question à l’examen est celle de l’immunité d’un
                 représentant de haut rang de l’Etat.
                      31. Au paragraphe 93, la majorité a dit que l’article 4 « se contente de
                 renvoyer à des principes généraux du droit international ». Or, ces prin-
                 cipes incluent les règles du droit international coutumier, car ce sont en
                 effet c­ elles-ci qui donnent corps aux principes généraux du droit interna-
                 tional. Par conséquent, le principe de l’égalité souveraine, en tant que
                 principe général du droit international, consacre nécessairement les règles
                 coutumières de l’immunité de l’Etat étranger avec lesquelles il entretient
                 une relation organique.
                      32. Le sens ordinaire du paragraphe 1 de l’article 4 ne pourrait pas être
                 plus clair. Ce qu’induit le principe de l’égalité souveraine dans le contexte
                 de la convention et à la lumière de son objet et de son but, c’est que,
                 lorsque les Etats parties s’acquittent de leurs obligations conventionnelles
                 de prévenir et de combattre la criminalité transnationale organisée, leur
                 compétence est limitée par les règles de l’immunité de l’Etat.
                      33. Compte tenu de l’objet et du but de la convention, le paragraphe 1
                 de l’article 4 devrait être interprété comme exigeant des Etats parties qu’ils
                 s’acquittent des obligations que leur impose la convention d’une manière
                 compatible avec les règles coutumières régissant l’immunité de l’Etat,
                 ­reflétées dans le principe de l’égalité souveraine des Etats, afin d’assurer la
                  coopération nécessaire à la lutte contre la criminalité transnationale orga­
                  nisée. En conséquence, l’application des règles coutumières relative à
                  l’immunité de l’Etat étranger en tant qu’obligations conventionnelles est liée
                  à l’objet et au but déclarés de la convention de Palerme. Comme on le verra
                  ­ci-­dessous, les travaux préparatoires du paragraphe 1 de l’article 4 confir-
                   ment notre compréhension et notre interprétation de cet article.

                                                                                              62




5 CIJ1142.indb 121                                                                                  21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                351

                    34. La majorité note que, pour autant qu’en témoignent les travaux pré-
                 paratoires, il n’a pas été fait référence, durant le processus d’élaboration de
                 la convention, aux immunités des Etats et de leurs agents en relation avec
                 la rédaction de l’article 4. Elle cite deux occasions où la question de l’immu-
                 nité de l’Etat a été soulevée. La première fois, il s’agissait d’une proposition
                 tendant à inclure des dispositions relatives aux mesures de lutte contre la
                 corruption des agents publics étrangers, fonctionnaires internationaux et
                 magistrats ou fonctionnaires d’un tribunal international en tant que para-
                 graphe 3 du projet d’article 4, qui n’a pas été retenue dans le texte final de
                 la convention. La seconde fois, Singapour avait proposé d’insérer, dans
                 l’article relatif à la confiscation et à la saisie, une disposition traitant de
                 l’immunité d’exécution de la propriété de l’Etat. Si cette proposition non
                 plus n’a pas été retenue dans le texte final de la convention, la note interpré-
                 tative ­ci-après a néanmoins été insérée dans les travaux préparatoires :
                     « a) L’interprétation de l’article 12 devrait tenir compte du principe de
                          droit international selon lequel un bien appartenant à un Etat
                          étranger et utilisé à des fins non commerciales ne peut être confis-
                          qué sans l’autorisation dudit Etat. La [c]onvention n’a pas pour
                          objet d’imposer des restrictions aux règles régissant l’immunité
                          diplomatique ou l’immunité des Etats, ainsi que celle des organisa-
                          tions internationales. » (Travaux préparatoires, p. 119; voir aussi
                          Rapport du comité spécial sur les travaux de ses première à onzième
                          sessions (Nations Unies, doc. A/55/383/Add. 1), p. 5, par. 21.)
                    35. La majorité constate au paragraphe 98 que la note interprétative
                 jointe à l’article 12 relatif à la confiscation et à la saisie est sans rapport
                 avec l’article 4, et ne porte pas non plus à croire que ces règles sont incor-
                 porées par référence à la convention de Palerme. Nous ne sommes pas
                 d’accord avec cette conclusion.
                    36. A notre avis, la lecture que fait la majorité des travaux prépara-
                 toires ne reflète pas pleinement les discussions tenues pendant le processus
                 d’élaboration. Pour mieux comprendre ces travaux, il est nécessaire de
                 revenir à certains documents originaux. A la quatrième session du comité
                 spécial sur l’élaboration d’une convention contre la criminalité transnatio-
                 nale organisée, la France a présenté une proposition visant à ajouter un
                 paragraphe à l’article 4 en tant que disposition distincte (comité spécial,
                 quatrième session, propositions et contributions reçues des gouvernements
                 sur le projet de convention des Nations Unies contre la criminalité trans-
                 nationale organisée, France: texte révisé du projet d’article 4 ter (Nations
                 Unies, doc. A/AC.254/L.28), 28 juin 1999), rédigée comme suit :
                        « Tout Etat partie qui ne l’a pas encore fait prend, conformément
                      à ses engagements internationaux, les mesures permettant de répri-
                      mer les actes visés au paragraphe 2 du présent article qui impliquent :
                      a) un agent public étranger ;
                      b) un fonctionnaire international ;
                      c) un juge ou un agent d’une cour internationale. »

                                                                                              63




5 CIJ1142.indb 123                                                                                  21/02/19 15:44

                                  immunités et procédures pénales (op. diss. comm.)                                                 352

                    37. En raison de l’opposition de certains Etats à ce projet de texte, la
                 Belgique a soumis à la sixième session une proposition de compromis
                 libellée comme suit: « Chaque Etat Partie envisage de prendre les mesures
                 législatives et autres qui sont nécessaires pour conférer le caractère d’in-
                 fraction pénale aux actes visés au paragraphe 1 du présent article impli-
                 quant un agent public étranger ou un fonctionnaire international. »
                 (Comité spécial, septième session, Projet de [c]onvention des Nations Unies
                 contre la criminalité transnationale organisée : texte révisé (Nations unies,
                 doc. A/AC.254/4/Rev.6), 24 décembre 1999, p. 14, projet de paragraphe 2
                 de l’article 4 ter, note de bas de page 66.)
                    38. Ce projet a été adopté dans le texte final du paragraphe 2 de l’ar-
                 ticle 8 de la convention de Palerme :
                                                  « Article 8. Incrimination de la corruption
                     ���������������������������������������������������������������������������������������������������������������������
                             2. Chaque Etat Partie envisage d’adopter les mesures législatives
                         et autres nécessaires pour conférer le caractère d’infraction pénale aux
                         actes visés au paragraphe 1 du présent article impliquant un agent
                         public étranger ou un fonctionnaire international. De même, chaque
                         Etat Partie envisage de conférer le caractère d’infraction pénale à
                         d’autres formes de corruption. »
                    39. Ce compte rendu est révélateur pour deux raisons. En premier lieu,
                 les rédacteurs avaient pleinement conscience qu’il pourrait y avoir des cas
                 où des personnes pouvant bénéficier d’immunités juridictionnelles seraient
                 impliquées dans des infractions pénales visées par la convention de Palerme.
                 Pour s’assurer que ces représentants de l’Etat ou agents d’organisations
                 internationales soient passibles de poursuites, il est nécessaire de leur retirer
                 le privilège de l’immunité, s’il y a lieu. La proposition de la France avait
                 pour but de servir cet objectif. Comme le montrent les travaux, en raison
                 des préoccupations exprimées par certaines délégations quant aux immuni-
                 tés accordées par les instruments internationaux à certains de ces représen-
                 tants ou agents, cette proposition n’a pas été acceptée. Cela signifie que la
                 question des immunités de l’Etat est toujours d’actualité et pertinente pour
                 l’interprétation et l’application de la convention de Palerme. En second
                 lieu, le fait que la proposition de la France n’ait pas été retenue et que celle
                 de la Belgique ne l’ait été qu’en tant que clause demandant aux Etats par-
                 ties d’« envisager d’adopter » des mesures incriminant la corruption impli-
                 quant des agents publics étrangers ou des fonctionnaires internationaux,
                 prouve, contrairement à l’interprétation de la majorité, que les règles de
                 l’immunité de l’Etat étranger ne sont pas laissées en dehors de la conven-
                 tion ; elles restent applicables. En conséquence, les cas de corruption par
                 des représentants de haut rang d’Etats étrangers seront régis par les règles
                 coutumières relatives à l’immunité de l’Etat étranger découlant du principe
                 de l’égalité souveraine des Etats en vertu de l’article 4.
                    40. Le fait que le paragraphe 2 de l’article 8 demande aux Etats parties
                 d’envisager d’adopter des mesures incriminant la corruption impliquant

                                                                                                                                       64




5 CIJ1142.indb 125                                                                                                                            21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                353

                  un agent public étranger ou un fonctionnaire international suffit à démon-
                 trer que la question de l’immunité de l’Etat étranger était au premier rang
                 des préoccupations des parties à la convention de Palerme.
                     41. Notre interprétation est en outre étayée par le compte rendu de la
                 réunion où la question des immunités a été soulevée pour la seconde fois
                 au cours des délibérations du comité spécial, en l’espèce par Singapour.
                 Au lieu d’accepter la proposition de Singapour, le comité est convenu
                 d’inclure la note interprétative susmentionnée dans les travaux (voir plus
                 haut, paragraphe 34). A l’évidence, cette note révèle que les rédacteurs
                 ont considéré que, dans l’application de la convention, la question de
                 l’immunité pourrait être pertinente. Bien que la proposition de Singapour
                 se rapportât spécifiquement à l’article 12, ce qu’envisage la note interpré-
                 tative est fondé sur la condition fondamentale énoncée au paragraphe 1
                 de l’article 4 qui a une incidence sur la convention dans son ensemble.
                 ­Celle-ci, comme l’a souligné le comité spécial, n’a pas pour objet d’impo-
                  ser des restrictions aux règles régissant l’immunité des Etats. Le fait que
                  la proposition de Singapour n’ait pas été retenue dans le projet de texte
                  final du projet de convention ne peut avoir qu’une signification : les
                  Etats parties n’ayant pas pu parvenir à un accord sur l’insertion d’une
                  disposition excluant l’applicabilité des règles de l’immunité dans le
                  contexte de la coopération dans la lutte contre la criminalité transnatio-
                  nale organisée, cette question reste régie par les règles du droit internatio-
                  nal coutumier.
                     42. Ces travaux montrent sans aucune équivoque que la question des
                  immunités des représentants de l’Etat étranger a été un élément important
                  dans l’élaboration de la convention de Palerme. Ils confortent la lecture
                  du paragraphe 1 de l’article 4 de la convention de Palerme comme une
                  disposition établissant un lien conventionnel entre le principe de l’égalité
                  souveraine et les règles coutumières relatives à l’immunité de l’Etat.
                     43. On se souviendra que la seconde phrase de la note interprétative de
                  l’article 12 de la convention de Palerme se lit comme suit : « [l]la [c]onven-
                  tion n’a pas pour objet d’imposer des restrictions aux règles régissant
                  l’immunité diplomatique ou l’immunité des Etats, ainsi que celle des
                  organisations internationales ». L’analyse de cette phrase par la majorité
                  révèle malheureusement une incompréhension fondamentale de l’objet
                  d’une disposition conservatoire, ce qu’est cette phrase. Une telle disposi-
                  tion a pour objet de préserver des droits et des prétentions qui, à défaut,
                  ne seraient pas pris en considération. Ainsi, lorsqu’il est dit dans les tra-
                  vaux que la convention n’a pas pour objet d’imposer des restrictions aux
                  règles régissant l’immunité diplomatique ou l’immunité des Etats, ainsi
                  que celle des organisations internationales, cela signifie que ces règles sont
                  préservées, en d’autres termes, qu’elles sont conservées pour être appli-
                  quées chaque fois que, comme c’est le cas en l’espèce, il devient nécessaire
                  de s’appuyer sur elles. Cette seconde phrase très importante veut dire que
                  sont conservées en vue de leur application non seulement la règle pré-
                  voyant la non-­confiscation des biens d’un Etat étranger, spécifiquement
                  visée à l’article 12, mais toutes les autres règles du droit international cou-

                                                                                              65




5 CIJ1142.indb 127                                                                                  21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)              354

                 tumier relatives à l’immunité de l’Etat étranger. Il ne fait aucun doute que
                 ces règles incluent l’immunité de poursuite d’un représentant de haut rang
                 d’un Etat étranger. Ainsi, la seconde phrase de la note interprétative a
                 pour effet de sauvegarder ou de préserver l’applicabilité à l’ensemble de la
                 convention des règles de l’immunité de l’Etat.
                    44. Il ressort clairement du paragraphe 1 de l’article 4 qu’un Etat par-
                 tie, dans l’exécution des obligations qui lui incombent au titre de la
                 convention, est tenu de respecter les règles de l’immunité de l’Etat en tant
                 qu’elles expriment le principe de l’égalité souveraine.


                               IV. Instruments internationaux pertinents

                     45. Le paragraphe 1 de l’article 4 de la convention de Palerme reprend
                 les termes du paragraphe 2 de l’article 2 de la convention des Nations Unies
                 contre le trafic illicite de stupéfiants et de substances psychotropes de
                 1988 (­ci-après, « la convention de 1988 sur les stupéfiants »). De même, le
                 paragraphe 2 de l’article 4 du premier instrument est très similaire au para-
                 graphe 3 de l’article 2 du second. Le commentaire relatif au principe de
                 l’égalité souveraine mentionné à l’article 2 de la convention de 1988 sur les
                 stupéfiants ne laisse aucun doute quant au sérieux de l’objet de cette dispo-
                 sition, qui a trait à l’objet plus large de la convention de Palerme, à savoir
                 promouvoir la coopération pour prévenir et combattre la criminalité
                 transnationale organisée. Cet objet ne pourrait être réalisé si la disposition
                 n’avait qu’un caractère exhortatoire, comme la France semble le laisser
                 entendre. Il est expliqué dans le commentaire que cette disposition a été
                 insérée parce que la convention de 1988 sur les stupéfiants allait beaucoup
                 plus loin que les traités précédents concernant le contrôle des drogues dans
                 des domaines comme la répression et l’entraide judiciaire. Après quelques
                 exemples d’actes qui porteraient atteinte au principe de l’égalité souveraine
                 des Etats, il est conclu qu’« [i]l serait futile de vouloir élaborer un réper-
                 toire complet des violations de ces principes qui pourraient résulter d’une
                 application arbitraire et aveugle des dispositions spécifiques de la [c]onven-
                 tion » (Commentaire de la [c]onvention des Nations Unies contre le trafic
                 illicite de stupéfiants et de substances psychotropes de 1988, 20 décembre
                 1988 (Nations Unies, doc. E/CN.7/590), p. 46, par. 2.18).
                     46. A l’article 17 de la convention internationale de 1997 pour la
                 répression des attentats terroristes à l’explosif figure une disposition simi-
                 laire au paragraphe 1 de l’article 4 de la convention de Palerme, et, à
                 l’article 18, une disposition similaire au paragraphe 2 de ce même article 4.
                 En 1999 a été adoptée la convention internationale pour la répression du
                 financement du terrorisme. Cet instrument contient, à l’article 20, une dis-
                 position similaire au paragraphe 1 de l’article 4 de la convention de
                 Palerme, et, à l’article 22, une disposition similaire au paragraphe 2 de ce
                 même article 4.
                     47. Une disposition identique au paragraphe 1 de l’article 4 figure aussi
                 dans la convention des Nations Unies contre la corruption adoptée en

                                                                                            66




5 CIJ1142.indb 129                                                                                21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)              355

                 2003 (­ci-après, « la convention contre la corruption »), dont le para-
                 graphe 1 de l’article 4 reprend les termes du paragraphe 1 de l’article 4 de
                 la convention de Palerme. L’article 16 de la convention contre la corrup-
                 tion vise la corruption d’agents publics étrangers. Dans les travaux prépa-
                 ratoires, il est expliqué que cet article n’a pas pour objet de déroger aux
                 immunités dont jouissent ces agents en vertu du droit international (Tra-
                 vaux préparatoires des négociations en vue de l’élaboration de la conven-
                 tion des Nations Unies contre la corruption, p. 184, note de bas de
                 page 15). Il est indiqué ce qui suit:
                     « cet article [n’a] pas pour objet de porter atteinte aux immunités dont
                     les agents publics étrangers ou les fonctionnaires d’organisations
                     internationales publiques [peuvent] jouir conformément au droit
                     international. Les Etats Parties ont noté l’importance des immunités
                     dans ce contexte et ont encouragé les organisations internationales
                     publiques à renoncer à ces immunités dans les cas appropriés. »
                    48. Entre le moment où il a été inséré dans la convention de 1988 sur
                 les stupéfiants et celui où il l’a été dans la convention internationale de
                 1997 pour la répression des attentats terroristes à l’explosif, la convention
                 internationale de 1999 pour la répression du financement du terrorisme,
                 dans la convention de Palerme de 2000 et la convention de 2003 contre la
                 corruption, le principe de l’égalité souveraine des Etats a joué le rôle de
                 médiateur conventionnel permettant de contrôler la conduite des Etats
                 dans l’exercice de leur compétence, qu’elle soit territoriale ou extraterrito-
                 riale. Il est l’aune à laquelle doit s’apprécier la conduite des Etats dans
                 l’exécution de leurs obligations conventionnelles.
                    49. Nous voyons à présent clairement la fonction de la mention du
                 principe de l’égalité souveraine des Etats : c’est une façon concise de dire
                 que des actes comme le non-­respect de l’immunité d’un Etat étranger
                 constituent une violation du principe de l’égalité souveraine des Etats tel
                 qu’énoncé au paragraphe 1 de l’article 4. Il s’ensuit qu’un différend relatif
                 à l’immunité juridictionnelle dans l’application de la convention de
                 Palerme entre dans le champ de l’article 35 de cet instrument.


                      V. Empire exercé de manière générale par le paragraphe 1
                              de l’article 4 sur les autres dispositions

                    50. Le paragraphe 1 de l’article 4 impose une obligation qui exerce un
                 empire de manière générale en ce qu’il exige des Etats parties qu’ils s’ac-
                 quittent de leurs obligations dans le respect des principes de l’égalité sou-
                 veraine, de l’intégrité territoriale des Etats et de la non-­intervention dans
                 les affaires intérieures d’autres Etats. C’est l’un des deux seuls articles de
                 la convention qui impose expressément une obligation ayant un rapport
                 avec toutes les obligations des Etats parties découlant de la convention.
                 L’autre disposition est le paragraphe 1 de l’article 34, qui exige des Etats
                 parties qu’ils prennent les mesures nécessaires pour assurer l’exécution de

                                                                                            67




5 CIJ1142.indb 131                                                                                21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                 356

                 leurs obligations en vertu de la convention. Le paragraphe 1 de l’article 4
                 a un effet très large, qui s’étend à toute disposition de la convention exi-
                 geant des Etats parties qu’ils agissent d’une certaine manière. Un moyen
                 simple et aisé de repérer ces articles est de rechercher ceux qui sont rédigés
                 au présent impératif, qui impose généralement une obligation.
                    51. L’un des moyens prévus par la convention pour atteindre l’objectif
                 de lutte contre la criminalité transnationale organisée est, comme le précise
                 le paragraphe 1 de l’article 3, « la prévention, [les] enquêtes et [les] pour-
                 suites » (c’est nous qui soulignons) concernant certaines infractions. La
                 poursuite de personnes pour des infractions visées par la convention est
                 peut-être l’outil le plus important dans la lutte contre la criminalité trans­
                 nationale organisée. Cela étant, la convention est un accord international
                 entre Etats souverains, qui ont tous leurs propres lois et procédures rela-
                 tives à la poursuite des infractions. Il existe clairement une limite a­ u-delà de
                 laquelle la convention ne peut pas aller pour chercher à imposer des exi-
                 gences qui pourraient porter atteinte à l’indépendance de la magistrature et
                 au principe du pouvoir discrétionnaire en matière de poursuites qui existe
                 dans la plupart des pays. Néanmoins, toute convention internationale trai-
                 tant de l’incrimination de certains comportements cherchera à établir cer-
                 tains principes et normes fondamentaux qui lieront les Etats parties dans
                 l’exercice de leur compétence pénale. Naturellement, ces principes et normes
                 auront fait l’objet de débats intenses au cours du processus de négociation.
                 L’un de ces principes est celui de l’égalité souveraine des Etats.
                    52. L’empire exercé par le principe de l’égalité souveraine mentionné
                 au paragraphe 1 de l’article 4 a des incidences sur toutes les obligations
                 prévues par la convention, même celles énoncées dans les dispositions
                 réservant certaines questions au droit interne. Si les articles 5 et 6 exigent
                 des Etats parties qu’ils adoptent des mesures visant à incriminer certaines
                 activités, les mesures adoptées et mises en œuvre doivent être conformes
                 au principe de l’égalité souveraine. De même, lorsque, en vertu du para-
                 graphe 6 de l’article 15, les Etats exercent une compétence établie confor-
                 mément à leur droit interne, cet exercice doit être conforme au principe de
                 l’égalité souveraine des Etats non seulement en raison du renvoi au droit
                 international général dans le même paragraphe, mais aussi en raison de
                 l’empire exercé de manière générale par l’article 4.
                    53. La majorité s’appuie largement sur le paragraphe 6 de l’article 11
                 pour souligner le rôle du droit interne en l’affaire contre M. Teo-
                 doro Nguema Obiang Mangue devant les tribunaux français. Ce para-
                 graphe se lit comme suit :
                         « Aucune disposition de la présente [c]onvention ne porte atteinte
                      au principe selon lequel la définition des infractions établies confor-
                      mément à ­celle-ci et des moyens juridiques de défense applicables
                      ainsi que d’autres principes juridiques régissant la légalité des incri-
                      minations relève exclusivement du droit interne d’un Etat Partie et
                      selon lequel lesdites infractions sont poursuivies et punies conformé-
                      ment au droit de cet Etat Partie. »

                                                                                                68




5 CIJ1142.indb 133                                                                                    21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                  357

                   Bien que les domaines mentionnés dans ce paragraphe soient réservés au
                   droit interne, rien dans la convention ne dit que les principes énoncés au
                   paragraphe 1 de l’article 4 ne s’appliqueraient pas à ce paragraphe. En
                   fait, le paragraphe 1 de l’article 4 a pour effet que, lorsqu’il décrit les
                   infractions établies conformément à la convention et énonce les moyens
                   juridiques de défense applicables, l’Etat partie doit veiller à ce que ses
                   actes ne soient pas incompatibles avec ces principes fondamentaux ni
                   avec les règles pertinentes relatives à l’immunité de l’Etat étranger qui y
                   figurent.
                      54. La situation est la même en ce qui concerne le paragraphe 9 de
                   l’article 12, aux termes duquel « [a]ucune disposition du présent article ne
                   porte atteinte au principe selon lequel les mesures qui y sont visées sont
                   définies et exécutées conformément au droit interne de chaque Etat Partie
                   et selon les dispositions dudit droit ». Là encore, comme au paragraphe 6
                   de l’article 11, lorsque la convention est prise dans son ensemble, il appa-
                 raît clairement que, lorsqu’ils donnent effet au paragraphe 9 de l’ar-
                 ticle 12, les Etats parties ne sont pas exemptés de l’obligation de veiller à
                 ce que les mesures qu’ils adoptent pour permettre la confiscation soient
                 compatibles avec les règles de l’immunité de l’Etat en tant qu’expression
                 du principe de l’égalité souveraine. En outre, cette conclusion est renfor-
                 cée par les travaux qui précisent qu’il convient de tenir compte des règles
                 régissant l’immunité diplomatique ou l’immunité des Etats dans le cadre
                 de la confiscation des biens de l’Etat.
                      55. La manière dont la majorité interprète le paragraphe 6 de l’ar-
                 ticle 11 n’a rien d’évident. Le fait même que tout a été fait pour y préciser
                 que certains aspects du droit pénal relèvent exclusivement du droit interne
                 d’un Etat partie suggère que d’autres aspects de ce droit peuvent être
                 régis exclusivement par la convention — par exemple, en vertu du para-
                 graphe 6 de l’article 12, les Etats parties sont tenus d’habiliter leurs ­tribunaux
                 à ordonner la saisie de documents bancaires, financiers ou commerciaux.
                 De même, ils sont tenus de ne pas invoquer le secret bancaire pour
                 ­refuser de le faire. Ces dispositions du paragraphe 6 de l’article 12 suf-
                  fisent à contredire la conclusion à laquelle parvient la majorité au para-
                  graphe 114 de l’arrêt, à savoir que, « [c]onformément à ce principe général,
                  la convention aide à coordonner, mais ne régit pas, les mesures prises par
                  les Etats parties dans l’exercice de leur compétence nationale ». Les Etats
                  parties sont tenus par la convention et ne disposent d’aucun pouvoir dis-
                  crétionnaire dans l’exercice de leur compétence nationale en la matière.
                  Ainsi, un Etat partie qui refuserait de fournir à un autre Etat partie des
                  documents bancaires, financiers ou commerciaux au motif qu’il n’a pas
                  pris, en raison du secret bancaire, les mesures nécessaires pour habiliter
                  ses tribunaux à ordonner la mise à disposition de ces documents,
                  commettrait sans doute possible une violation du paragraphe 6 de
                  ­
                  ­l’article 12.
                      56. En fait, une lecture correcte de la convention montre que d’autres
                   dispositions de cet instrument peuvent avoir une incidence sur l’applica-
                   tion du droit interne aux questions que le paragraphe 6 de l’article 11 fait

                                                                                                 69




5 CIJ1142.indb 135                                                                                     21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                358

                   relever exclusivement de ce droit. Ainsi, même si, conformément au para-
                 graphe 6 de l’article 11, la définition des moyens juridiques de défense
                 relève exclusivement d’un Etat partie, un tel Etat ne pourrait pas, du fait
                 de l’obligation très spécifique énoncée au paragraphe 6 de l’article 12,
                 répondre à la demande de présentation de documents financiers se trou-
                 vant dans une banque qui lui serait soumise par un autre Etat partie en
                 faisant valoir que le paragraphe 6 de l’article 11 fait relever la définition
                 des moyens juridiques de défense exclusivement du droit interne et que
                 ­celui-ci contient une disposition sur le secret bancaire empêchant cette pré-
                  sentation. L’Etat partie requis violerait la convention, car lorsque c­ elle-ci
                  est prise dans son ensemble, il est clair que, en ce qui concerne la présenta-
                  tion de documents financiers, les prévisions du paragraphe 6 de l’article 11
                  doivent être lues comme étant subordonnées à celles du paragraphe 6 de
                  l’article 12. Cette conclusion est renforcée par la disposition du paragraphe
                  8 de l’article 18 interdisant aux Etats parties d’invoquer le secret bancaire
                  pour refuser de faire droit à une demande d’entraide judiciaire. Il devient
                  donc évident que, en ce qui concerne les documents bancaires, finan­
                  ciers ou commerciaux, la convention de Palerme ne se borne pas à harmo-
                  niser la législation des Etats parties, comme le soutient la France, ni à
                  ­coordonner les mesures prises par les Etats parties, comme le soutient la
                   majorité. Il ne fait aucun doute que la convention adopte cette approche
                   parce que le secret bancaire serait l’un des principaux obstacles — sinon le
                   principal — à la mise en place du cadre international de coopération
                   qu’elle établit pour lutter contre la criminalité transnationale organisée.
                   En somme, la majorité a exagéré la liberté laissée aux Etats parties en ce
                   qui concerne l’application de la convention dans leur droit interne. La
                   preuve la plus éclatante en est l’insertion du paragraphe 9 de l’article 12,
                   qui est l’une des cinq dispositions prévoyant que certaines questions
                   relèvent exclusivement du droit interne. Et c’est d’autant plus paradoxal
                   que, comme nous l’avons vu, lorsqu’il s’acquitte des obligations qui
                   découlent de l’article 12, l’Etat partie voit, en ce qui concerne les docu-
                   ments bancaires, financiers ou commerciaux, sa liberté sévèrement res-
                   treinte par les dispositions du paragraphe 6 de l’article 12 de la convention.
                   Il va sans dire que le paragraphe 9 de l’article 12 a bel et bien l’effet qu’il
                   énonce. Mais il semble que la majorité, lorsqu’elle s’est référée à ce para-
                   graphe, n’a pas tenu compte de l’effet contraignant du paragraphe 6 de
                   l’article 12.
                      57. De même, l’exigence énoncée au paragraphe 1 de l’article 4 instaure
                   une obligation générale qui s’applique même au paragraphe 6 de l’ar-
                   ticle 11.
                      Par conséquent, lorsqu’ils définissent les infractions établies conformé-
                   ment à la convention et les moyens juridiques de défense applicables, les
                   Etats parties restent soumis à l’obligation de le faire conformément aux
                   règles régissant l’immunité de l’Etat étranger en tant qu’expression du
                   principe de l’égalité souveraine des Etats. Rien dans la convention
                   n’exempte un Etat partie de cette obligation.


                                                                                               70




5 CIJ1142.indb 137                                                                                   21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                 359

                     VI. Articles invoqués par la Guinée équatoriale pour établir
                              l’existence d’un différend entre les Parties
                                 au sujet de la convention de Palerme

                    58. Nous allons maintenant examiner les affirmations de la Guinée
                 équatoriale, selon qui la présente affaire concerne l’interprétation et l’ap-
                 plication de l’article 4 de la convention de Palerme, lu conjointement avec
                 plusieurs autres dispositions, à savoir les articles 6, 11, 12, 14, 15 et 18.
                    59. Nous notons que la majorité, lorsqu’elle a examiné les différents
                 articles invoqués par la Guinée équatoriale, a établi une distinction entre
                 les articles 6 et 15, d’une part, et les articles 11, 12, 14 et 18, de l’autre. La
                 Guinée équatoriale s’est fondée pour toutes ses demandes sur le principe
                 de l’égalité souveraine des Etats énoncé au paragraphe 1 de l’article 4, lu
                 conjointement avec ces articles.
                    60. L’article 6, qui a trait à l’incrimination du blanchiment des pro-
                 duits de la criminalité, se lit comme suit: « Chaque Etat Partie adopte,
                 conformément aux principes fondamentaux de son droit interne, les
                 mesures législatives et autres nécessaires pour conférer le caractère d’in-
                 fraction pénale, lorsque l’acte a été commis intentionnellement. »
                    61. L’article 6 fait obligation aux Etats parties d’adopter une législa-
                 tion incriminant le blanchiment d’argent. M. Teodoro Nguema Obiang
                 Mangue a été poursuivi pour blanchiment d’argent. La poursuite de
                 M. Teodoro Nguema Obiang Mangue constitue un exercice de la compé-
                 tence pénale établie par la France conformément à sa législation. De l’avis
                 de la Guinée équatoriale, cet exercice enfreint les dispositions du para-
                 graphe 6 de l’article 15 en ce qu’il contrevient aux règles du droit interna-
                 tional général et du droit international coutumier régissant l’immunité de
                 l’Etat étranger, découlant du principe de l’égalité souveraine des Etats
                 consacré au paragraphe 1 de l’article 4. La France n’est pas d’accord avec
                 cette assertion. Il y a donc un désaccord entre les Parties concernant l’in-
                 terprétation ou l’application de la convention de Palerme.
                    62. En ce qui concerne l’article 11 de la convention de Palerme relatif
                 aux poursuites judiciaires, au jugement et aux sanctions, les Parties ont
                 des vues divergentes quant à l’application de ses paragraphes 2 et 6. Aux
                 termes du paragraphe 2 de l’article 11, les Etats parties sont tenus de
                 « s’efforce[r] de faire en sorte que tout pouvoir judiciaire discrétionnaire
                 conféré par [leur] droit interne et afférent aux poursuites judiciaires …
                 soit exercé de façon à optimiser l’efficacité des mesures de détection et de
                 répression de ces infractions, compte dûment tenu de la nécessité d’exer-
                 cer un effet dissuasif en ce qui concerne leur commission ». L’obligation
                 imposée par ce paragraphe a un caractère impératif, même s’il s’agit d’une
                 obligation de veiller à ce que les pouvoirs discrétionnaires en matière de
                 poursuites soient exercés d’une manière particulière et dans un but parti-
                 culier. Les Parties diffèrent quant à la question de savoir si cette obliga-
                 tion est soumise aux dispositions du paragraphe 1 de l’article 4, en
                 particulier le principe de l’égalité souveraine, sur le fondement duquel
                 s’appliquent les règles de l’immunité de l’Etat. De l’avis de la Guinée

                                                                                                71




5 CIJ1142.indb 139                                                                                    21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)               360

                 équatoriale, l’exécution des obligations qu’impose le paragraphe 2 de
                 l’article 11 est liée à l’exigence générale figurant au paragraphe 1 de
                 ­
                 ­l’article 4, tandis que la France n’admet pas que le paragraphe 2 de l’ar-
                 ticle 11 impose une quelconque obligation de poursuivre et est en désac-
                 cord avec l’interprétation que fait la Guinée équatoriale de l’importance
                 du paragraphe 1 de l’article 4. Leurs divergences d’opinions concernent
                 indiscutablement l’interprétation et l’application de la convention de
                 Palerme.
                     63. L’article 12 a trait à la confiscation et à la saisie. Selon la Guinée
                 équatoriale, conformément au paragraphe 1 de l’article 4, la France est
                 tenue, lorsqu’elle s’acquitte des obligations que lui impose cet article, de
                 respecter les règles coutumières de l’immunité de l’Etat en exemptant la
                 Guinée équatoriale de mesures de contrainte visant des biens appartenant
                 à l’Etat équato-­guinéen et situés en France. La France n’accepte pas l’in-
                 terprétation que fait la Guinée équatoriale du paragraphe 1 de l’article 4
                 et de sa relation avec l’article 12. Elle soutient que, une fois qu’il a adopté
                 dans son droit interne des règles permettant la confiscation du produit du
                 crime, un Etat s’est acquitté de l’obligation qui lui incombe au titre de la
                 convention de Palerme. Elle prétend que, lorsqu’elle a pris des mesures de
                 saisie et de confiscation visant le bâtiment sis au 42 avenue Foch, elle a
                 appliqué son droit interne et non la convention. A notre avis, il existe des
                 divergences entre les Parties quant à l’interprétation et à l’application de
                 l’article 12 et à sa relation avec le paragraphe 1 de l’article 4. En tout état
                 de cause, même si l’article 12, à l’exclusion de toute relation avec l’ar-
                 ticle 4, s’applique de manière indépendante, la question de l’immunité se
                 poserait toujours parce que, comme nous l’avons vu, les travaux prépara-
                 toires prévoient que les règles de l’immunité de l’Etat continuent de s’ap-
                 pliquer. Les Parties ont à l’évidence des vues divergentes sur la question
                 de l’immunité du bâtiment sis 42 avenue Foch v­ is-à-vis des mesures de
                 contrainte.
                     64. En ce qui concerne l’article 14 relatif à la disposition des produits
                 du crime ou des biens confisqués, les Parties ont des vues divergentes sur
                 la disposition par la France des objets confisqués qu’elle a trouvés dans le
                 bâtiment sis au 42 avenue Foch. Suivant le raisonnement exposé dans le
                 paragraphe précédent, le différend entre les Parties concerne l’interpréta-
                 tion et l’application de l’article 14 lu conjointement avec l’article 4 de la
                 convention de Palerme.
                     65. L’article 15 traite de l’obligation qu’ont les Etats parties d’établir
                 leur compétence à l’égard de certaines infractions. La disposition la plus
                 importante de cet article est le paragraphe 6, qui prévoit que, « [s]ans pré-
                 judice des normes du droit international général, la présente [c]onvention
                 n’exclut pas l’exercice de toute compétence pénale établie par un Etat
                 Partie conformément à son droit interne ». La majorité n’a pas examiné la
                 signification de ce paragraphe. A l’évidence, cette disposition n’empêche
                 pas la France d’exercer toute compétence pénale qu’elle a établie confor-
                 mément à son droit interne. Cependant, il convient de noter trois points
                 en ce qui concerne cette disposition. Tout d’abord, les Etats parties sont

                                                                                             72




5 CIJ1142.indb 141                                                                                 21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)                361

                    tenus de veiller à ce que l’exercice de leur compétence pénale ne porte
                    pas atteinte aux « normes du droit international général », dont font ­partie
                   les règles relatives à l’immunité de l’Etat étranger. Ensuite — et cela vaut
                   pour l’affirmation de la France qui fait valoir qu’elle a toujours agi sur
                   son ­territoire — il ne fait pas davantage de doute que la disposition
                   ­s’applique à toute juridiction pénale, qu’elle soit territoriale ou extraterri-
                 toriale. Enfin, la question de l’immunité peut être examinée sous
                 l’angle des normes du droit international général. Les Parties ont des vues
                 divergentes sur la question de savoir si l’exercice de la compétence
                 pénale par les tribunaux français qui ont engagé et mené une procédure
                 pénale contre M. Teodoro Nguema Obiang Mangue est conforme aux
                 « normes du droit international général » mentionnées au paragraphe 6 de
                  ­l’article 15 et si ces normes incluent les règles de l’immunité de l’Etat.
                       66. Le paragraphe 5 de l’article 15 traite de l’obligation de consultation
                   et l’article 18 de l’entraide judiciaire. La Guinée équatoriale soutient
                   que, depuis 2010, la France n’a pas tenu compte des informations com-
                 muniquées par les autorités de Guinée équatoriale au sujet de l’enquête et
                 des poursuites visant M. Teodoro Nguema Obiang Mangue, qu’« aucune
                 des infractions principales alléguées n’a été commise en Guinée
                 ­équatoriale » et que les biens ayant fait l’objet d’une saisie pénale immo-
                  bilière par les tribunaux français ont été acquis légalement. Sur cette base,
                  la Guinée équatoriale fait valoir que la France était tenue d’accepter
                  les constatations qui lui avaient été soumises, à savoir qu’aucune infrac-
                  tion principale n’avait été commise sur le territoire équato-­guinéen et,
                  partant, de mettre fin aux procédures pénales engagées contre le vice-­
                  président.
                       67. La France allègue que la demande de la Guinée équatoriale ne
                  relève pas du champ du différend. Elle fait valoir que, bien que sa demande
                  d’entraide judiciaire mentionne expressément la convention de Palerme, il
                  n’y a pas de différend concernant l’article 18, étant donné que la Guinée
                  équatoriale s’est conformée à cette demande. La France soutient qu’elle a
                  respecté son obligation de consultation et que c­ elle-ci n’impose pas à un
                  Etat partie de mettre fin aux procédures pénales.
                       68. Les Parties ont des vues divergentes sur la question de savoir si la
                  France, conformément aux dispositions du paragraphe 5 de l’article 15 et
                  de l’article 18, est tenue d’accepter les conclusions de la Guinée équato-
                  riale, qui affirme qu’aucune infraction principale n’a été commise sur son
                  territoire et, par voie de conséquence, de mettre fin aux procédures pénales
                  contre le vice-­président. A cet égard, nous sommes en désaccord avec
                  l’observation de la Cour, qui indique au paragraphe 73 de l’arrêt que les
                  assertions de la Guinée équatoriale ne peuvent être considérées que
                  comme des arguments supplémentaires qui ne constituent pas des
                  demandes distinctes formulées au titre de la convention de Palerme.
                       69. La France a fait valoir que, dans la procédure pénale engagée
                  contre M. Teodoro Nguema Obiang Mangue, elle agissait exclusivement
                  sur la base de son droit interne et non sur celle de la convention. Cet
                  argument est intenable. En premier lieu, il est admis que la France a

                                                                                               73




5 CIJ1142.indb 143                                                                                    21/02/19 15:44

                            immunités et procédures pénales (op. diss. comm.)               362

                 s­ollicité l’entraide judiciaire de la Guinée équatoriale. Etant donné que
                  cette demande a été formulée par la France expressément sur la base de la
                  convention de Palerme, il ne fait aucun doute que, à tout le moins en ce
                  qui concerne cette demande, la France a agi sur la base de la convention
                  de Palerme. Plus important encore, un Etat partie qui a ratifié la conven-
                 tion de Palerme est lié par les dispositions de cette convention du fait de
                 cette ratification, et non parce que sa législation interne est antérieure ou
                 postérieure à la convention. D’ailleurs, chaque Etat partie à la convention
                 de Palerme est tenu d’engager des poursuites pénales conformément à son
                 droit interne. Il serait absurde de conclure que seuls les Etats parties dont
                 le droit pénal est postérieur à la convention sont liés par ­celle-ci.
                    70. La France a aussi fait valoir que son droit pénal prévoyait déjà les
                 dispositions requises et qu’elle n’avait donc pas eu besoin d’en adopter
                 pour donner effet à la convention. En droit conventionnel, une fois que la
                 convention de Palerme est entrée en vigueur pour la France, c­ elle-ci est
                 devenue liée par ses dispositions.


                                                 Conclusion

                    71. Nous concluons que l’objet du différend pour lequel la demande-
                 resse a invoqué la convention de Palerme comme base de compétence est
                 le point de savoir si la France, en poursuivant le vice-­président de la Gui-
                 née équatoriale pour l’infraction de blanchiment d’argent et en prenant
                 des mesures de contrainte visant le bâtiment sis au 42 avenue Foch, qui,
                 selon la Guinée équatoriale, est un bien de l’Etat, a agi d’une manière
                 compatible avec les principes de l’égalité souveraine, de l’intégrité territo-
                 riale et de la non-­intervention dans les affaires intérieures d’un autre Etat.
                 Ce différend concerne sans conteste l’interprétation et l’application de la
                 convention de Palerme au sens de son article 35 et la Cour aurait dû
                 conclure qu’elle est compétente pour en connaître.
                    72. Nous tenons pour inconcevable l’idée que la poursuite d’un repré-
                 sentant de haut rang, vice-­président d’un Etat partie à la convention de
                 Palerme, dans un Etat étranger qui est également partie à la convention
                 de Palerme, ne soulève pas la question de l’immunité de l’Etat étranger
                 dans le contexte d’une convention qui consacre le principe de l’égalité
                 souveraine des Etats dans l’exécution des obligations qu’elle impose aux
                 Etats parties. A tout le moins, la Cour aurait dû se prévaloir de la possi-
                 bilité d’entendre les Parties sur le fond avant d’écarter sommairement
                 cette question importante s’il en est.
                    73. Nous craignons que, en conséquence de cet arrêt, les représentants
                 étrangers de haut rang qui ont droit à l’immunité soient davantage sus-
                 ceptibles de faire l’objet de poursuites pénales devant des tribunaux étran-
                 gers, ce qui porterait atteinte au principe de l’égalité souveraine des Etats.
                    74. L’exposé de la présente opinion dissidente commune est l’expres-
                 sion de nos vues sur la compétence de la Cour dans l’instance introduite
                 par la Guinée équatoriale contre la France. Elle ne reflète en aucune façon

                                                                                             74




5 CIJ1142.indb 145                                                                                 21/02/19 15:44

                           immunités et procédures pénales (op. diss. comm.)        363

                 nos vues sur le fond de la procédure instituée contre M. Teodoro Nguema
                 Obiang Mangue par les autorités françaises.

                    (Signé) Xue Hanqin.
                  (Signé) Julia Sebutinde.
                 (Signé) Patrick Robinson.
                   (Signé) James Kateka.




                                                                                     75




5 CIJ1142.indb 147                                                                         21/02/19 15:44

